DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the device of claim 2”.  However, claim 2 is now cancelled and thus, claim 3 is indefinite.  To further prosecution, the Examiner will examine the recited portion as – the device of claim 1--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 7, 9-10, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP H04277158; IDS dated 04/24/2020 Foreign Patent Document Cite No. 4).
With regards to claim 1, Kobayashi discloses a device (FIG. 3), comprising:
a bail arm (18) to apply a force to an output bin (30; [0013]); and 
a force providing member (22) coupled to the bail arm to provide a counter force to reduce the force applied by the bail arm to the output bin ([0015]); and
an axle (17) coupled to the bail arm (18), about which the bail arm may rotate, to transfer the counter force from the force providing member to the bail arm ([0014-0015], “the paper pressing member 18 has its moment force in the clockwise direction due to its own weight larger than the counterclockwise moment force by the tension spring 22”).
With regards to claim 4, Kobayashi discloses the device of claim 1, further comprising an arm (end of base 17; [0014]) coupled to the force providing member (22; FIG. 3).
With regards to claim 5, Kobayashi discloses the device of claim 1, wherein the force providing member (22) is connected to the bail arm (18; [0014-0015]; 22 is connected to 18 via feature 17; FIG. 3).
With regards to claim 7, Kobayashi discloses the device of claim 1, wherein the counter force applied by the force providing member (22) is less than a force of gravity applied to the bail arm (18, [0015]).
With regards to claim 9, Kobayashi discloses the device of claim 1, wherein the force providing member (22) is a coiled torsion spring ([0014-0015]; FIG. 3).
With regards to claim 10, Kobayashi discloses an output tray assembly (FIG. 3), comprising:
(18) to apply a force to a surface ([0014]); 
an axle (17) coupled to the bail arm ([0014]; FIG. 3); and 
a spring (22) coupled to the axle (17) to provide a counter force to reduce the force applied by the bail arm to the surface ([0015]),
wherein the bail arm (18) is to rotate about the axle (17; [0014-0015]).
With regards to claim 12, Kobayashi discloses the output tray assembly of claim 10, wherein the spring (22) is connected to the bail arm (18; [0014-0015]; 22 is connected to 18 via feature 17; FIG. 3).
With regards to claim 13, Kobayashi discloses the output tray assembly of claim 12, wherein the spring (22) is connected to a frame (21) of the output tray assembly (FIG. 3).
With regards to claim 17, Kobayashi discloses the output tray assembly of claim 10, further comprising an arm (end of 17; FIG. 3) coupled to the spring (22) and the axle (17; [0014-0015).
With regards to claim 18, Kobayashi discloses the output tray assembly of claim 10, wherein the bail arm is of an open U-shape (see FIG. 3, when viewed from the bottom right to top left direction, the end portion extends downward on both sides to accommodate feature 19 to form an inverted U-shape).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP H04277158; IDS dated 04/24/2020 Foreign Patent Document Cite No. 4), and further in view of Kobayashi (US Patent 5,260,759; IDS dated 04/24/2020 US Patent Document Cite No. 2; hereinafter Kobayashi_2).
With regards to claims 3 and 16, Kobayashi teaches the device of claim 1 (see 35 USC 112 above) and the output tray assembly of claim 10, respectively.  However, Kobayashi is silent regarding the device further comprising a pin extended from the axle to couple the axle to the bail arm and to transfer the counter force to the ball arm.
Kobayashi_2 teaches the device further comprising a pin (40) extended from the axle (31) to couple the axle (31) to the bail arm (32; col. 4, line 61 to col. 5, line 17) and to transfer the counter force to the ball arm (col. 5, line 18 to col. 6, line 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pin 40 as taught by Kobayashi_2 to connect the bail arm to the axle as taught by Kobayashi to allow adjustability to the bail arm to correctly contact the surface of the tray and sheet (col. 5, lines 2-17; Kobayashi_2).
With regards to claim 6, Kobayashi teaches the device of claim 1.  However, Kobayashi is silent regarding wherein the force providing member is connected to a pin coupled to the bail arm.
Kobayashi_2 teaches the device further comprising a pin (40) to couple the axle (31) to the bail arm (32; col. 4, line 61 to col. 5, line 17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pin 40 as taught by Kobayashi_2 to connect the bail arm to the axle as taught by Kobayashi to allow adjustability to the bail arm to correctly contact the surface of the tray and sheet (col. 5, lines 2-17; Kobayashi_2).  Thus, the combination of Kobayashi and Kobayashi_2 would teach wherein the force providing member (22; Kobayashi) is connected to a pin (40; Kobayashi_2) coupled to the bail arm (18; Kobayashi).
With regards to claim 8, Kobayashi teaches the device of claim 1.  However, Kobayashi is silent regarding wherein the bail arm is comprised of at least one of a carbon reinforced plastics, a glass-filled plastic, a glass-filled nylon, a glass-filled polycarbonate, a glass filled acrylonitrile butadiene styrene (ABS), a metal, a metal composite, a plastic, and a wood.
Kobayashi_2 teaches the bail arm is made of molded material (col. 5, lines 2-5; it is additionally noted that plastic, metal and glass are commonly used material for molding purposes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the bail arm of Kobayashi to be made of molded material as taught by Kobayashi_2 to make the bail arm to have a rigid construction (col. 2, lines 14-19 and col. 5, lines 2-5; Kobayashi_2). 
With regards to claim 14, Kobayashi teaches an imaging device, comprising: 
a bail arm (18) to apply a force to an output tray ([0014]); 
an axle (17) coupled to the bail arm ([0014]; FIG. 3); 
a coiled torsion spring (22) coupled to the axle (17) to provide a counter force to reduce the force applied by the bail arm to the output tray ([0015]); and 
wherein the bail arm (18) is to rotate about the axle (17; [0014-0015]), and the counter force is less than a force of gravity applied to the bail arm ([0015]).
However, Kobayashi is silent regarding an imaging device comprising a pin to transfer the counter force from the spring to the bail arm.
Kobayashi_2 teaches the an output tray assembly comprising a pin (40) to transfer the counter force from the spring (43) to the ball arm (col. 5, line 18 to col. 6, line 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the pin 40 as taught by Kobayashi_2 to connect the bail arm to the axle as taught by Kobayashi to allow adjustability to the bail arm to correctly contact the surface of the tray and sheet (col. 5, lines 2-17; Kobayashi_2).
With regards to claim 15, Kobayashi, as combined with Kobayashi_2, teaches the imaging device of claim 14, further comprising an arm (end of 17; FIG. 3) coupled to the spring (22) and the axle (17).
With regards to claim 21, Kobayashi, as combined with Kobayashi_2, teaches the imaging device of claim 14, wherein the bail arm is of an open U-shape member (see FIG. 3 of Kobayashi, when viewed from the bottom right to top left direction, the end portion extends downward on both sides to accommodate feature 19 to form an inverted U-shape).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP H04277158; IDS dated 04/24/2020 Foreign Patent Document Cite No. 4), and in view of Ogata et al. (JP 2001-031259; see machine translation; hereinafter Ogata).
With regards to claim 19, Kobayashi teaches the output tray assembly of claim 10.  However, Kobayashi is silent regarding wherein the bail arm is to provide single contact with the surface.
	Ogata teaches wherein the bail arm is to provide single contact with the surface ([0034-0039]; FIG. 3 and 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the end roller (19; FIG. 3) of Kobayashi with the roller (and ratchet mechanism 10; FIG. 3) of Ogata to prevent the sheet from sliding down in the direction opposite to the transport direction ([0039]; Ogata).
With regards to claim 20, Kobayashi teaches the device of claim 1, wherein the bail arm is a U-shape member (see FIG. 3 of Kobayashi, when viewed from the bottom right to top left direction, the end portion extends downward on both sides to accommodate feature 19 to form an inverted U-shape).  However, Kobayashi, is silent regarding (wherein the bail arm) is to apply the force to the output bin at a single location.
([0034-0039]; FIG. 3 and 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the end roller (19; FIG. 3) of Kobayashi with the roller (and ratchet mechanism 10; FIG. 3) of Ogata to prevent the sheet from sliding down in the direction opposite to the transport direction ([0039]; Ogata).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP H04277158; IDS dated 04/24/2020 Foreign Patent Document Cite No. 4), and further in view of Kobayashi (US Patent 5,260,759; IDS dated 04/24/2020 US Patent Document Cite No. 2; hereinafter Kobayashi_2), and further in view of Ogata et al. (JP 2001-031259; see machine translation; hereinafter Ogata).
With regards to claim 22, Kobayashi, as combined with Kobayashi_2, teaches the imaging device of claim 14.  However, Kobayashi, as combined with Kobayashi_2, is silent regarding wherein the bail arm is to apply the force to the output tray at a single location.
	Ogata teaches wherein the bail arm is to apply the force to the output tray at a single location ([0034-0039]; FIG. 3 and 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the end roller (19; FIG. 3; Kobayashi) of Kobayashi, as combined with Kobayashi_2, with the roller (and ratchet mechanism 10; FIG. 3) of Ogata to prevent the sheet from sliding down in the direction opposite to the transport direction ([0039]; Ogata).


Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

With respect to the remarks on page 6, Applicant argues that the sheet material pressing member 18 of Kobayashi ‘158 reference does not rotate about base 17.  Furthermore, as base 17 is a rectangular prism, the sheet material pressing member 18 of the Kobayashi ‘158 reference cannot rotate about base 17.
	The Examiner respectfully disagrees with Applicant’s argument because Kobayashi does teach the pressing member 18 rotate about base 17.  Specifically, [0014] explicitly teaches “the paper pressing member 18 is attached to a base 17 which is rotatably journalled on a base plate 21 in the upper housing”.  Therefore, Kobayashi teaches the entirety of the claimed invention.   

With respect to the remarks on page 6, Applicant argues that the sheet hold-down member 32 of the Kobayashi ‘759 reference, however, does not rotate about support shaft 31.  Furthermore, as support shaft 31 includes a prismatic base portion 31a to which sheet hold-down member 32 is directly connected, the sheet hold-down member 32 of the Kobayashi ‘759 reference cannot rotate about prismatic base portion 31a and, therefore, cannot rotate about support shaft 31.  
The Examiner respectfully disagrees with Applicant’s argument because Kobayashi ’759 reference does teach the limitations as presented.  Applicant’s argument is considered moot because the argument is not directed to the features of Kobayashi_2 as presented.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853